Barnes, J.,
dissenting.
I am constrained to dissent from the conclusion of my associates. The majority hold that the petition in this case is sufficient without an allegation that no part of the time employed by the carrier in transporting plaintiff’s Stock, in so far as delay is made the basis of recovery, *597was “consumed in picking up and setting out, loading and unloading stock at stations.” I am unable to concur in this holding. For anything appearing in the petition, the delay, for which the plaintiff recovered at the rate of $10 an hour for each car, may have been caused by the performance of the carrier’s lawful and imperative duty to pick up and set out cars of stock. The time thus employed by the carrier cannot be made a basis of recovery, because the statute says: “The time consumed in picking up and setting out, loading or unloading stock at stations, shall not he included in the time required, as provided in this schedule ” It seems to me to be a strange rule of pleading which denies a carrier the benefit of this positive command, unless it is pleaded as a- defense. The statute forbids a recovery for the time consumed by the carrier in the performance of the unavoidable duty of picking up and setting out cars at stations. In allowing shippers of live stock to recover for delays without regard to actual damages, the legislature attempted to create an arbitrary remedy which is a stranger to the common law, and which has few, if any, parallels in remedial legislation. I do not believe that the right of recovery should be extended by judicial construction of the statute. One invoking its provisions should be required to bring his case exactly within its terms, and show by affirmative allegations that the conditions making recovery unlawful do not exist. The courts are not responsible for hardships in making proof of facts essential to snch statutory relief, and have no right to impose on a defendant the burden of proving non-existent conditions, simply because the information is within its knoAvledge, where the legislature by unambiguous language has pointed out a different course.
One reason given for the conclusion of the majority is that the conditions or exceptions are found in a proviso, and, hence, should be pleaded by the defendant, when relied on as a defense. I think a careful reading of the statute will show the fallacy of this reasoning. The material part of the enactment is as follows: “It is hereby *598declared and made the duty of each corporation, individual, or association of individuals, operating any railroad as' a public carrier of freight in the state of Nebraska, in transporting live stock from one point to another in said state in car-load lots, in consideration of the freight charges paid therefor, to run their train conveying the same at a rate of speed so that the time consumed in said journey from the initial point of receiving said stock to the point of feeding or destination, shall not ex-ceéd one hour for each eighteen miles traveled, including the time of stops at stations or other points: Provided, in cases where the initial point is not a division station and on all branch lines not exceeding 125 miles in length, the rate of speed shall be such that not more than one hour shall be consumed in traversing each 12 miles of the distance, including the time of stops at stations or other points, from the initial point to the first division station or over said branches. The time consumed in picking up and setting out, loading or unloading stock at stations, shall not be included in the time required, as provided in this schedule.” Ann. St. 1907, sec. 10606.
It will be observed that the language following the word “provided,” down to the concluding word of that clause, fixes the minimum rate of speed on all branch lines not exceeding 125 miles in length, and the preceding portion fixes the minimum rate of speed on all other lines. It follows that the proviso, if it may be so called, applies alone to the rate of speed on branch lines, and has no application whatever to that portion of the substantive and declaratory part of the act which applies to both main line and branches, and which reads: “The time consumed in picking up and setting out, loading or unloading stock at stations, shall not be included in the time required, as provided in this schedule.” When a carrier is sued for delay in transporting stock on a branch line only, where the minimum rate of speed is 12 miles an hour, is the plaintiff’s measure of recovery determined by the main line speed of 18 miles an hour, unless the defendant pleads *599that the stock was shipped over a branch line? If this question cannot be answered in the affirmative, then the correct rule has not been announced by the majority. The provision fixing a 12-mile rate of speed on branch lines is found alone in the so-called proviso, and precedes the clause relating to time consumed in picking up and setting out stock at stations, which declares: “The time consumed in picking up and setting out, loading or unloading stock at stations, shall not be included in the time, as provided in this schedule.” This clause is a substantive part of the declaratory provisions of the act, and applies to the schedule of botli main and branch lines. The fact that the word “proviso” precedes the exception relating alone to the rate of speed on branch lines does not alter the situation of change the import of the legislation. If this be a correct conception of the statute, then the plaintiff’s case is within the rule announced by this court in Ruth v. Lowrey & Upton, 10 Neb. 260, which reads as follows: “It is an elementary principle in pleading, that where a statute, upon certain conditions, confers a right or gives a remedy unknoAvn to the common law, the party asserting the right, or availing himself of the remedy, must, in his pleading, bring himself or his case clearly within the statute. Haskins v. Alcott & Horton, 13 Ohio St. 210.” It seems clear to me that in alloAving the plaintiff to recover Avithout pleading that no part of the whole time employed by the carrier in transporting the plaintiff’s stock “was consumed in picking up and setting out, loading ,or unloading stock at stations,” the majority has departed from the principle announced in Hale v. Missouri P. R. Co., 36 Neb. 266.
Again, the majority of the court has declined to pass upon the question of the constitutionality of the act on which the plaintiff’s right to recover depends, for the alleged reason that the defendant is not injured thereby. I am unable to understand the logic of this declaration. Solely by reason of the provisions of the statute in question, and without other cause, the decision of the majority *600requires the defendant to pay to the plaintiff a sum of money amounting to about $1,500 as so-called liquidated damages, although plaintiff has not shown that he has suffered any actual damages whatever by any act of the defendant, negligent or otherwise. The effect of this decision is to take from the. defendant that much of its property and transfer it to the pocket of the plaintiff, without any legal or equitable right other than the command of the statute complaiued of. To. say that the defendant is not injured by the enforcement of the act, and therefore cannot question its constitutionality, seems absurd. Such a declaration should not find sanction in any judgment of this court.
For the foregoing reasons, I am of opinion that a rehearing should be allowed; that our former‘decision should be overruled, and the judgment of the district court should be reversed.
Fawcett, J., concurs.